Exhibit 10.13


THIRD AMENDED AND RESTATED PROMISSORY NOTE





       
MAKER:
microHelix, Inc.
P.O. Box 1030
Tualatin, Oregon 97062
 
Moore Electronics, Inc.
P.O. Box 1030
Tualatin, Oregon 97062
HOLDER:
MH Financial Associates, LLC
c/o Aequitas Capital Management, Inc.
5300 Meadows Road, Suite 400
Lake Oswego, Oregon  97035
 
       

 

Principal Amount:  $977,742.96    Date of Note: June 27, 2008



1.      RELATED AGREEMENT.  This Third Amended and Restated Promissory Note (the
"Note") evidences (a) the balance of obligations owed by Maker to Holder
pursuant to the Second Amended and Restated Promissory Note dated March 12, 2007
with an unpaid balance of $477,742.96 including accrued and unpaid interest (the
"Second Note"), and (b) an additional loan in the amount of up to $500,000.00,
each as referenced in that certain Third Agreement Regarding Amendment of
Promissory Note of even date herewith (the "Agreement").  This Note amends,
supersedes and replaces the Second Note and the obligations represented thereby
in their entirety.  Capitalized terms used in this Note, if any, that are not
defined herein have the meanings assigned to those terms in the Agreement.


2.      PROMISE TO PAY.   microHelix, Inc. and Moore Electronics, Inc.
(together, "Maker") jointly and severally promise to pay to the order of MH
Financial Associates, LLC ("Holder") in lawful money of the United States of
America, the principal amount of $977,742.96, or such other lesser amount as is
advanced by Holder ("Advances"), together with interest on the unpaid principal
balance from the date hereof until paid in full.  Maker will pay Holder at
Holder's address shown above or at such other place as Holder may designate in
writing.


3.      ADVANCES; RESTRICTIONS.  The outstanding balance of Advances made under
this Note may fluctuate from time to time, to be increased by future Advances in
increments of $100,000 which may be made by Holder and to be decreased by
repayments made by Maker.  Maker acknowledges and agrees that Holder is under no
obligation to make any Advance under this Note and any Advance will be based
upon Maker's cash budget as accepted by Holder in Holder's sole and absolute
discretion.  As a condition to making any Advances under this Note, Maker, its
depository bank and Holder shall execute and deliver a satisfactory account
control agreement under which Holder shall be granted a first priority lien on
all funds deposited in Maker’s deposit account.


4.      INTEREST RATE.  Effective as of the date of this Note, interest will
accrue on the outstanding principal balance of this Note at the rate of 20% per
annum on the outstanding principal balance, calculated on the basis of a 365-day
year and actual days elapsed.  NOTICE:  Under no circumstances will the interest
rate on this Note be more than the maximum rate allowed by applicable law.


5.      PAYMENT AND  MATURITY; APPLICATION OF PAYMENTS.  Maker will pay all
amounts out­standing under this Note on the earliest of the
following:  (a) December __, 2008; (b) the closing of a loan or other financing
provided to Maker by a senior lender or other source in an amount sufficient to
pay off this Note; (c) the closing of a private investment in public equity
financing and/or any other financing event with gross proceeds to Maker in
excess of $1,000,000 (each of (a) through (c) is individually the "Maturity
Date"); provided, however, that after the occurrence of an Event of Default, the
outstanding principal and all accrued interest will be payable on
demand.  Unless otherwise agreed or required by applicable law, payments will be
applied first to expenses for which Maker is liable hereunder (including unpaid
collection costs and late charges), next to accrued and unpaid interest, and the
balance to principal.  In addition, the outstanding principal balance and all
accrued and unpaid interest will be due and payable in the event of (x) a sale
of all or substantially all of the assets of Maker, or (y) the transfer of
ownership or beneficial interest, by merger or otherwise, of 50% or more of the
stock of Maker.
 
Page 1 of 4– THIRD AMENDED AND RESTATED PROMISSORY NOTE
 

--------------------------------------------------------------------------------


 
6.      SECURITY.  The obligations of Maker under this Note are secured by the
Security Agreement dated April 8, 2005 made by Maker in favor of Marti D. Lundy
(the "Security Agreement"), as amended, and the collateral described therein
(the "Collateral").  The right, title and interest of Lundy under the Security
Agreement has been assigned to Holder.


7.      INTEREST AFTER DEFAULT.  Upon the occurrence of an Event of Default,
including failure to pay all amounts due upon the Maturity Date, Holder may, at
its option and if permitted by applicable law, increase the interest rate of
this Note by 5% per annum.


8.      DEFAULT.  Each of the following will constitute an event of default
("Event of Default") under this Note:


8.1           Payment Default.  Maker fails to make any payment required by this
Note within 10 days after written notice from Holder that it is due.


8.2           Other Defaults.  Maker fails to comply with or to perform any
other term, obligation, covenant or condition contained in this Note or in the
Agreement or to comply with or to perform any term, obligation, covenant or
condition contained in any other related agreement between Holder and Maker.  If
any failure, other than a failure to pay money, is curable, it may be cured (and
no Event of Default will have occurred) if Maker, after delivery of written
notice from Holder demanding cure of such failure: (a) cures the failure within
15 days; or (b) if the cure requires more than 15 days, immediately initiates
steps sufficient to cure the failure and thereafter continues and completes all
reasonable and necessary steps sufficient to produce compliance within 60 days
after notice is sent.


8.3           Default in Favor of Third Parties.  Maker defaults under any loan,
extension of credit, security agreement, purchase or sale agreement, or any
other agreement in favor of any other creditor or person that may materially
affect any of Maker's property or Maker's ability to repay this Note or perform
Maker's obligations under this Note or any of the Related Documents.


8.4           False Statements.  Any warranty, representation or statement made
or furnished to Holder by Maker or on Maker's behalf under this Note or the
Agreement is false or misleading in any material respect.


8.5           Dissolution.  The dissolution of Maker (regardless of whether
election to continue is made), or any other termination of Maker's existence as
a going business, the appointment of a receiver for any part of Maker's
property, any assignment for the benefit of creditors, any type of creditor
workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Maker.


8.6           Creditor or Forfeiture Proceedings.  Commencement of foreclosure
or forfeiture proceedings, whether by judicial proceeding, self-help,
repossession or any other method, by any creditor of Maker or by any
governmental agency against any Collateral securing this Note.


8.7           Adverse Change.  A material adverse change occurs in Maker's
financial condition, or Holder believes the prospect of payment performance of
this Note has been impaired.


8.8           Insecurity.  Holder in good faith believes itself insecure.


9.      REMEDIES.  On and after an Event of Default under this Note, Holder may
exercise the following remedies, which are cumulative and which may be exercised
singularly or concurrently:
 
Page 2 of 4– THIRD AMENDED AND RESTATED PROMISSORY NOTE

--------------------------------------------------------------------------------


 
9.1              Acceleration.  Declare the entire unpaid principal balance of
the debt evidenced by this Note, and all accrued interest thereon and all other
costs and expenses evidenced by this Note, to be immediately due and payable.


9.2Other Remedies.  Pursue any other right or remedy provided in this Note, in
the Security Agreement, or as otherwise allowed by law.  Holder may pursue any
such rights or remedies singly, together or successively.  Exercise of any such
right or remedy will not be deemed an election of remedies.  Failure to exercise
any right or remedy will not be deemed a waiver of any existing or subsequent
default, nor a waiver of any such right or remedy.


10.           ATTORNEY FEES; EXPENSES.


10.1           If any suit or action is instituted to interpret, enforce or
rescind this Note, including without limitation any proceeding brought under the
United States Bankruptcy Code, the prevailing party on a claim will be entitled
to recover with respect to the claim, in addition to any other relief awarded,
the prevailing party's reasonable attorney fees and other fees, costs and
expenses of every kind, including without limitation costs and disbursements
specified in ORCP 68A(2), incurred in connection with the litigation, any appeal
or petition for review, the collection of any award, or the enforcement of any
order, as determined by the court.


10.2           If an Event of Default under this Note occurs and Holder does not
institute any litigation, Maker will pay to Holder, upon Holder's demand, all
reasonable costs and expenses, including without limitation attorney fees and
collection fees, incurred by Holder in attempting to collect the indebtedness
evidenced by this Note.


11.           ASSIGNMENTS. Maker acknowledges that Holder may sell and assign
its interest in this Note, the  payments due hereunder and the Security
Agreement, in whole or in part, to an assignee (the "Assignee") which may be
represented by a bank or trust company acting as a trustee of such
Assignee.  MAKER ACKNOWLEDGES THAT ANY ASSIGNMENT OR TRANSFER BY HOLDER OR ANY
ASSIGNEE WILL NOT MATERIALLY CHANGE MAKER'S OBLIGATIONS UNDER THIS NOTE.  Any
Assignee will be entitled to enforce all the rights so assigned but will be
under no obligation to Maker to perform any of Holder's obligations under this
Note, the sole remedy of Maker being against Holder with Maker's right against
Holder being unaffected except as provided herein.  Maker agrees that upon
notice of assignment of this Note, it will pay directly to the Assignee,
unconditionally, all amounts which become due hereunder.    Upon Holder's
request, Maker will acknowledge to any Assignee receipt of Holder's notice of
assignment.


12.           JURY WAIVER.  HOLDER AND MAKER HEREBY WAIVE THE RIGHT TO ANY JURY
TRIAL IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER HOLDER OR
MAKER AGAINST THE OTHER.


13.           GOVERNING LAW.  This Note will be governed by, construed and
enforced in accordance with the laws of the State of Oregon.  This Note has been
accepted by Holder in the State of Oregon.


14.           CHOICE OF VENUE.  If there is a lawsuit, Maker consents to
personal jurisdiction in Oregon and agrees that in any suit or action hereon
venue will lie in Multnomah County, Oregon.


15.           SUCCESSOR INTERESTS.  The terms of this Note will be binding upon
Maker and Maker's heirs, personal representatives, successors and assigns, and
will inure to the benefit of Holder and its successors and assigns.


16.           GENERAL PROVISIONS.  Holder may delay or forego enforcing any of
its rights or remedies under this Note without losing them.  Maker and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment and notice of dishonor.  Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker, holder or endorser, will be released from liability.  All
such parties agree that Holder may renew or extend (repeatedly and for any
length of time) this Note or release any party or guarantor or collateral; or
impair, fail to realize upon or perfect Holder's security interest in the
Collateral and take any other action deemed necessary by Holder without the
consent of or notice to anyone.  All such parties also agree that Holder may
modify this Note without the consent of or notice to anyone other than the party
with whom the modification is made.  This Note may be modified only by an
instrument in writing signed by Maker.
 
Page 3 of 4– THIRD AMENDED AND RESTATED PROMISSORY NOTE

--------------------------------------------------------------------------------


 
MAKER:  
MICROHELIX, INC.          
 
By:
/s/ James E. Horswill     Name:  James E. Horswill     Title: President and
CFO                               MOORE ELECTRONICS, INC.             By:  /s/
James E. Horswill     Name: James E. Horswill       Title: President and CFO    
 

 
 
Page 4 of 4– THIRD AMENDED AND RESTATED PROMISSORY NOTE

--------------------------------------------------------------------------------


 
 